              Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 1 of 27



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves
and all others similarly situated,                     Case No. ________________

                  Plaintiffs,
                                                       CLASS ACTION COMPLAINT
                  v.

GRUBHUB INC.,
                                                       JURY TRIAL DEMANDED

                 Defendant.



        Plaintiffs Tiffin EPS, LLC and Tiffin Mount Airy, LLC (“Plaintiffs”), by and through

their undersigned counsel, bring this class action on behalf of themselves and a proposed class of

all others similarly situated, against Defendant Grubhub Inc. (“Grubhub”). Plaintiffs make the

following allegations based upon personal knowledge as to themselves and their own acts, and

upon information and belief as to all other matters, based upon, inter alia, the investigation

undertaken by their counsel of the contracts at issue, Grubhub financial records, public records,

Grubhub’s filings with the Securities and Exchange Commission (“SEC”), and online postings

and articles.

I.      NATURE OF THE CASE

        1.       For at least seven years, if not longer, Grubhub has been withholding

commissions for sham telephone food orders, depriving more than 80,000 restaurants of

revenues and profits that rightfully belong to them.

        2.       While Grubhub boasts that it is “the leading online and mobile platform” for

restaurant takeout orders and brags that by using the platform “diners do not need to place their

orders over the phone,” Grubhub has nevertheless been charging restaurants commissions on


120693552_1
             Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 2 of 27



telephone calls, regardless of whether those calls were actually made to place orders for takeout.

Grubhub has done this, even though the restaurants― not Grubhub― take the telephone orders,

process them, and prepare the food.

        3.      Moreover, Grubhub charges these commissions without verifying whether the

calls generated actual food orders and has instead relied solely on the length of the call to justify

its withholding of revenues and profits that belong to the restaurants―not Grubhub.

        4.      In fact, Grubhub has admitted that restaurants “may have been incorrectly

charged” for these sham telephone orders.

        5.      Grubhub’s wrongful conduct includes: (1) failing to disclose in its standard form

contracts that Grubhub does not take telephone orders and that instead it issues a new telephone

number per restaurant that is advertised on Grubhub’s microsite and, when dialed, Grubhub

redirects the call to the restaurant itself and records the call; (2) misrepresenting that

commissions will only be charged on actual food and beverage orders; (3) failing to disclose in

its standard form contract Grubhub’s method, if any, for determining which phone calls generate

actual food and beverage orders; (4) failing to disclose that Grubhub does not undertake any

analysis to determine which telephone calls actually result in food and beverage orders before

charging commissions for them; and (5) misrepresenting that commissions are being charged for

orders placed through GrubHub.com and generated by Grubhub.

        6.      Grubhub’s actions, and failure to act when required, have caused Plaintiffs and

tens of thousands of other restaurants across the country to suffer harm, including but not limited

to lost profits in the tens of millions of dollars over the past seven years.

        7.      Plaintiffs seek to remedy these harms and prevent their future occurrence,

individually and on behalf of themselves and a proposed class of all other similarly situated




                                                   2
             Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 3 of 27



consumers who were wrongfully charged for telephone orders by Grubhub. Plaintiffs assert

claims for themselves and on behalf of a nationwide class of consumers for Grubhub’s (1) breach

of contract, (2) conversion, and (3) violations of the Illinois Consumer Fraud and Deceptive

Business Practices Act.

        8.      Plaintiffs seek to recover, for themselves and a proposed class of all others

similarly situated, actual and statutory damages, injunctive relief, restitution, disgorgement,

costs, and reasonable attorneys’ fees.

II.     JURISDICTION AND VENUE

        9.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(d)(2) because: (i) there are 100 or more members of the Class; (ii) the amount in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs; and (iii) at

least one member of the Class is a citizen of a State different from Grubhub.

        10.     This Court has personal jurisdiction over Grubhub because Grubhub is authorized

to do business and regularly conducts business throughout the United States, including

Pennsylvania.

        11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District,

Grubhub is authorized to conduct business in this District, and Grubhub regularly conducts and

transacts business in this District and is therefore subject to personal jurisdiction in this District.

III.    THE PARTIES

        12.     Tiffin EPS, LLC is a Pennsylvania Limited Liability Company with its principal

place of business located at 8080 Old York Road, Elkins Park, Pennsylvania 19027 (“Tiffin

Elkins Park”). Tiffin Elkins Park owns and operates a restaurant, Tiffin Indian Cuisine, at that

location. Tiffin Elkins Park was injured as a result of Grubhub’s conduct described herein.


                                                   3
               Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 4 of 27



          13.      Tiffin Mount Airy, LLC is a Pennsylvania Limited Liability Company with its

principal place of business located at 7105 Emlen Street, Philadelphia, Pennsylvania 19119

(“Tiffin Mount Airy”). Tiffin Mount Airy owns and operates a restaurant, Tiffin Indian Cuisine,

at that location. Tiffin Mount Airy was injured as a result of Grubhub’s conduct described

herein.

          14.      Grubhub Inc. is a corporation organized and existing under the laws of the State

of Delaware with its principal place of business located at 111 W. Washington Street, Suite

2100, Chicago, Illinois 60602.

IV.       FACTUAL BACKGROUND

          A.       Grubhub’s Business Model And Ordering Platform

          15.      Grubhub considers itself to be “the leading online and mobile platform for

restaurant pick-up and delivery orders, which the Company refers to as takeout.” Grubhub’s

Form 10-K, dated February 28, 2018, at 3 [hereinafter, “2018 Form 10-K”].1 Grubhub uses its

platform to connect more than 80,000 restaurants with diners in more than 1,600 cities across the

United States. Id. Grubhub contends that its “powerful two-sided network” creates enhanced

value for both diners and restaurants. Id.

                   1.       Grubhub’s Service To Diners

          16.      With respect to diners, Grubhub contends that it “makes takeout accessible,

simple and enjoyable, enabling them to discover new restaurants and accurately and easily place

their orders anytime and from anywhere.” Id. at 5.

          17.      Grubhub’s platform helps diners search for and locate local restaurants and place

food orders with those restaurants “from any internet-connected device.” Id. at 3. Grubhub



1
    Grubhub’s Form 10-K, dated February 28, 2018, is incorporated by reference as if fully set forth herein.


                                                           4
           Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 5 of 27



“generates revenues primarily when diners place an order on its platform.” Id. Indeed, the

number of diners using Grubhub’s platform “is a key revenue driver.” Id. at 29.

        18.     Simply put, a hungry diner visits Grubhub’s ordering platform―either the

website or the mobile app―and searches for restaurants according to various parameters, such as

type of food or location. The diner can then browse the restaurant’s menu and place an order for

takeout via Grubhub’s platform. Grubhub processes the order and transmits it to the restaurant to

be fulfilled. The restaurant prepares the food and delivers it to the diner, though Grubhub offers

delivery services as well.

        19.     Grubhub boasts that by using the platform, “diners do not need to place their

orders over the phone” which allows diners to order food “without having to talk to a distracted

order-taker in an already error-prone process.” Id. at 5.

        20.     As of December 31, 2017, Grubhub claimed to have 14.5 million “active diners”

and more than 334,000 “daily average grubs.” Id.

                2.      Grubhub’s Service To Restaurants

        21.     For restaurants, Grubhub contends that it provides them “with more orders, helps

them serve diners better, facilitates delivery logistics in many markets, and enables them to

improve the efficiency of their takeout business.” Id. at 4-5.

        22.     Diners use Grubhub’s platform to place takeout orders with restaurants that have

enlisted Grubhub’s services. In turn, restaurants pay a commission on food orders that are

processed through Grubhub’s platform. Id. at 3. Grubhub contends that it only gets paid on food

orders it generates for restaurants that use its services. Id.




                                                   5
            Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 6 of 27



          23.      The commissions can vary by restaurant but are “typically a percentage” of each

transaction, ranging from 15% to 20% per order. To increase their prominence and exposure to

diners on Grubhub’s platform, restaurants can opt to pay a higher commission rate. See id. at 4-5.

          24.      Though Grubhub primarily markets its online and mobile platforms, it also

charges commissions on food orders taken over the telephone. However, Grubhub contracts

require that an actual food order must be placed through Grubhub.com for any commission

obligation to arise.

    25.         For example, the Grubhub contracts with Plaintiffs Mount Airy and Elkins state:

                   I agree to pay the advertising fee provided circled above for each
                   “order” (term defined as food and beverage subtotal, including
                   delivery fee, placed through GrubHub.com to my restaurant).

    26.         The Plaintiff Mount Airy Grubhub contract further states that:

                   In the event orders are placed by telephone using contact
                   information from GrubHub.com the fee shall be determined by my
                   restaurant’s monthly fee average as determined from month to
                   month.

          27.      Plaintiff Elkins’ Grubhub contract permits commissions on “orders” but contains

no language about orders placed by telephone through Grubhub.com.

          28.      In reality, there is no Grubhub telephone food ordering system. As set forth more

fully below, Grubhub creates a local telephone number for each restaurant and advertises that

number on the restaurant’s microsite on the Grubhub platform. When a diner uses that telephone

number to place a food order (as opposed to ordering on Grubhub’s online or mobile platforms),

the diner’s call is rerouted to the restaurant itself, and Grubhub does not interface with the diner

at all. In fact, Grubhub does not play any role in the processing of telephone food orders.

Moreover, because the restaurant, rather than Grubhub, handles the telephone calls, Grubhub

does not know whether the call actually resulted in a food order or whether it was another type of



                                                    6
            Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 7 of 27



phone call. Because Grubhub is not privy to these phone calls as they are taking place, Grubhub

simply assumes that any conversation longer than 45 seconds is a food order and charges a

commission without verifying whether an order for food was actually placed.

       29.     Diners typically pay for their meals via credit card. See 2018 Form 10-K. After a

diner places an order on Grubhub’s online or mobile platform, Grubhub “collects the total

amount of the diner’s order net of payment processing fees from the payment processor and

remits the net proceeds to the restaurant less [Grubhub’s] commission.” Id. Grubhub “also

deducts commissions for other transactions that go through its platform, such as cash transactions

for restaurant partners, from the aggregate proceeds received.”             Id.   Grubhub then

“accumulates” these funds and “remits the net proceeds to the restaurants on at least a monthly

basis.” Id.

       30.     For the calendar year ending December 31, 2017, Grubhub served more than

80,000 restaurants and generated $683.1 million in revenue. Id. at 8, 31. Grubhub is on track to

generate over $1 billion in revenue for the 2018 calendar year.

       B.      Grubhub Creates Misleading Telephone Numbers Taking Advantage Of
               Unsuspecting Restaurants

       31.     Grubhub touts that it “offers a more targeted marketing opportunity than the

yellow pages, billboards or other local advertising mediums since diners typically access the

Company’s platform when they are looking to place a takeout order[.]” Id. at 8.

       32.     As part of its marketing services to restaurants, Grubhub creates and has sole

editorial control over a restaurant’s microsite on the Grubhub platform. While the restaurant

provides restaurant-specific content that includes menus, photos, trademarks, and logos, Grubhub

ultimately controls how the restaurant’s content is presented on the Grubhub platform. Id.




                                                7
           Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 8 of 27



         33.      Unbeknownst to many of its restaurant customers, however, Grubhub also creates

content for restaurants’ microsites on Grubhub’s platform. Specifically, Grubhub obtains a local

telephone number for each restaurant and lists that phone number on the restaurant’s Grubhub

landing page. For the most part, restaurants are unaware that Grubhub is not advertising their

actual phone numbers and instead promotes these Grubhub-issued local telephone numbers.

         34.      Likewise, many diners are unaware that they are calling a Grubhub-issued local

telephone number. Because the Grubhub-issued telephone numbers are local telephone numbers,

diners searching for restaurants believe that the phone numbers they see on Grubhub’s platform

are the actual telephone numbers for the restaurants. They are not.

   35.         One of Grubhub’s founders, Mike Evans, explains:




Quora,         available    at    https://www.quora.com/How-does-GrubHub-monitor-orders-and-

accordingly-charge-fees-to-the-restaurants-when-the-diner-directly-phones-in-the-restaurant-




                                                 8
              Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 9 of 27



using-the-restaurants-phone-number-appearing-on-its-GrubHub-page (last visited Dec. 31,

2018).

         36.     In addition, some diners may use these Grubhub-issued telephone numbers

without even intending to place an order via Grubhub’s platform. For example, if a diner uses a

search engine like Google to search for a specific restaurant, that diner will invariably click onto

the restaurant’s Grubhub landing page, as Grubhub has secured primary placement with all

popular search engines. Typically, a restaurant’s microsite on Grubhub is the first search result

that appears, even above the restaurant’s own website. After landing on the Grubhub page, the

diner would then dial the telephone number advertised there, mistakenly believing that he/she is

contacting the restaurant directly. Instead, Grubhub diverts these calls to the restaurants and

records the calls.

         37.     Conversely, restaurants are unaware that they are receiving a telephone food order

diverted to them from a Grubhub-issued local telephone number masquerading as the local

restaurants’ phone numbers on Grubhub microsites, as opposed to receiving a call from a diner

directly.

         C.      Grubhub Impermissibly Charges Commissions For Telephone Calls That Do
                 Not Generate Food Orders

         38.     As set forth above, Grubhub creates its own local phone number for each

restaurant in order to “track the calls and bill accordingly.” When diners use those numbers,

those calls are then diverted to the restaurant and recorded.

         39.     With respect to the telephonic food orders, the restaurants do all of the work: they

take the phone order; they process the order; they prepare the food; and they deliver it. Grubhub

plays no role in the process. In fact, because Grubhub is not involved in with the food orders

placed over the phone, it charges the restaurants a commission based upon the average



                                                  9
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 10 of 27



commissions charged to the restaurant a “monthly fee average as determined from month to

month.”

       40.    Even though Grubhub records the calls that are placed via the Grubhub-issued

phone numbers, Grubhub does not listen to those recordings to verify that the calls are actually

calls to place food orders. Instead, Grubhub merely assumes which calls are food orders―as

opposed to other types of calls―based upon the length of the call.

       41.    Grubhub has acknowledged that it does not verify which calls are for food orders.

In 2013, when asked how Grubhub differentiates between phone calls generating food orders and

other types of calls, Grubhub’s founder explained:




                                               10
           Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 11 of 27



Quora,     available      at   https://www.quora.com/GrubHub-How-does-grub-hub-differentiate-

between-phone-calls-for-delivery-and-phone-calls-for-inquiry (last visited Dec. 31, 2018).

         42.   More recently, a Grubhub representative explained that Grubhub’s “algorithm

determines whether a call results in an order; the length of the call is one factor that goes into

that determination. The review system is in place so that if our algorithm makes a mistake, we

can rectify that with the restaurant.” Tribeca Citizen, Why Restaurants Hate GrubHub Seamless,

available at https://tribecacitizen.com/2016/03/01/why-restaurants-hate-grubhub-seamless/ (last

visited Dec. 31, 2018).

         43.   For at least six years, however, the length of the call has been the only factor that

Grubhub considers when determining whether a call is a food order or not. Indeed, as set forth

more fully below, a Grubhub account advisor made clear that Grubhub automatically charges a

telephone commission for any phone call that exceeds 45 seconds in length―regardless of

whether that call is to place a food order or not. In fact, most telephone calls are not food orders.

         44.   Thus, Grubhub has been unlawfully charging commissions and withholding

restaurants’ receivables under the guise that Grubhub generated food orders by telephone. On

the contrary, Grubhub merely created a local telephone number for the restaurant, diverted

diners’ calls to the restaurant, and played no part in taking, processing, or delivering the

order―if one was even made.

         45.   Grubhub claimed that restaurants had access to all telephone recordings, but in

reality no restaurant had any access to a single telephone recording because Grubhub had

universally disabled such access in an effort to conceal Grubhub’s unlawful business practice.

Moreover, one of Grubhub’s account advisors acknowledged that without these recordings,




                                                 11
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 12 of 27



restaurant orders cannot review the calls and audit them to determine which calls actually

generated food orders.

        D.      Plaintiffs’ Experiences With Grubhub and Sham Telephone Orders

                1.       Plaintiffs’ Contract With Grubhub

        46.     Munish Narula (“Narula”) is the President and CEO of Tiffin.com, Inc.

(“Tiffin.com”) which owns various restaurants in Pennsylvania and New Jersey, including

Plaintiffs Tiffin Elkins Park and Tiffin Mount Airy.

        47.     Narula’s restaurants first contracted with Grubhub in 2011, and Grubhub orders

make up nearly 15% of Tiffin.com’s revenues.

        48.     On or about April 26, 2011, Tiffin Elkins Park and Tiffin Mount Airy each

executed a “Grubhub Sign-up Form” with Grubhub. These contracts between Grubhub and

Tiffin Elkins Park and Tiffin Mount Airy are “governed by and interpreted in accordance with

the laws of Illinois.”

        49.     As part of their contracts with Grubhub, Tiffin Elkins Park and Tiffin Mount Airy

agreed to pay a commission, or “advertising fee,” on each “order.” An “order” is defined as the

“food and beverage subtotal, including delivery fee, placed through GrubHub.com to [the]

restaurant.”

        50.     Grubhub’s contracts with Plaintiffs do not provide for the imposition of a

commission or fee for telephone orders taken by and placed with the restaurant itself. Indeed,

the Tiffin Elkins Park contract does not even reference telephone orders.

        51.     At no point did Grubhub advise Narula or his restaurants that it would create local

phone numbers for each of the restaurants and advertise those numbers on the restaurants’

Grubhub microsites.




                                                12
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 13 of 27



       52.     For example, Tiffin Elkins Park’s actual phone number is 215-635-9205, yet the

Grubhub landing page for this restaurant lists the Grubhub-issued phone number, 215-948-9308.




       53.     Consistent with Grubhub’s practices, when diners visit the Grubhub page and use

this number to call to place a food order over the telephone, the call is redirected to Tiffin Elkins

Park. There, Tiffin staff members take and process the order. Grubhub does nothing.

       54.     Likewise, Tiffin Mount Airy’s actual phone number is 215-242-3656, while the

Grubhub-issued number, 215-948-9309, is the only number listed on the landing page.




                                                 13
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 14 of 27



       55.     Again, diners who end up on Grubhub’s page use this number to place food

orders over the telephone. Grubhub merely forwards those calls to Tiffin Mount Airy, where the

restaurant staff do all of the work to both take the order and prepare it.

       56.     Grubhub charges a commission on these telephone food orders, even though it

does nothing to generate them.

               2.      Plaintiffs Discover Grubhub’s Scheme

       57.     On March 15, 2018, while reviewing the Grubhub ledgers online, a member of

Narula’s team questioned the telephone order commissions charged by Grubhub. Narula

explained his belief that Grubhub takes orders by telephone and transmits those orders to the

restaurants; however, he was unsure about how those orders were being transmitted. Narula

tested the system by placing an order through Grubhub’s telephone system. He was shocked to

learned that when he dialed the Grubhub-issued telephone number associated with one of his

restaurants, that he was redirected to his own restaurant and the restaurant’s caller identification

displayed Narula’s own cell phone number.

       58.     Narula then noticed that any call over a certain amount of time was automatically

treated like an actual food order on the Grubhub ledger for the restaurant. For example, he dialed

the Grubhub-issued phone number, had the restaurant place the call on hold for 2 minutes, and

then hang up. Just minutes later, this call had been recorded by Grubhub as a legitimate food

order for which a commission was assessed.

       59.     That same day, a female customer called the Grubhub-issued phone number to

one of the Tiffin restaurants to ask questions about the menu because she had food allergies.

Narula observed that this telephone call about food allergies was also treated by Grubhub as an

actual food order for which commissions were assessed. That same woman proceeded to place a

food order online at Grubhub.com shortly after her call to the restaurant, and Grubhub charged


                                                 14
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 15 of 27



the restaurant two commissions - once for her call about food allergies and the other for the

online order placed by the woman immediately after the phone call. Finally, Narula observed that

during time frames where no delivery orders had been placed, Grubhub was charging its

restaurants telephone order commissions.

       60.     Narula then sought to listen to the telephone recordings and discovered that he

was unable to access the recordings. He sought to access recordings that went as far back as

2011, to no avail. None of the recordings were accessible. Narula confirmed with at least four

other restaurants that they likewise could not access these so-called telephone order recordings.

The inability for restaurants to listen to recordings was a system-wide issue.

       61.     By intentionally disabling the restaurants’ ability to listen to these recordings,

Grubhub was able to conceal that: (1) it had no role in placement of food orders over the

telephone; and (2) Grubhub was charging restaurants a commissions on any telephone call over

45 seconds regardless of whether or not a food order was placed.

       62.     That same day, March 15, 2018, Narula contacted a Grubhub account advisor to

object to the imposition of telephone commissions on orders taken by the restaurants themselves,

not Grubhub. Narula also objected to the fact that he was unable to listen to any of the recordings

of calls made through the Grubhub-issued telephone number.

       63.     A Grubhub account advisor told Narula that Grubhub’s system is automated to

charge a telephone order commission on each and every call made to the restaurants via the

Grubhub-issued telephone number that exceeds 45 seconds in length, regardless of whether a

food order is actually placed. The Grubhub account advisor also claimed that the recordings were

not accessible due to a glitch impacting only Tiffin restaurants when this was clearly false as

confirmed by at least four different restaurants that Narula had contacted earlier that same day.




                                                15
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 16 of 27



That same account advisor then threatened to suspend Grubhub’s services for all of Narula’s

restaurant locations if Narula took legal action or went to the media about Grubhub’s telephone

order scheme, threatening to cut off 15% of Narula’s revenues.

       64.     When Narula elevated his complaint to a Grubhub manager, the manager

promised to investigate why the recordings could not be accessed and respond to Narula’s

complaint within 24 hours. Instead of explaining why the recordings could not be accessed or

correcting the disabled recordings, Grubhub’s manager had the same account advisor contact

Narula the next day to offer to waive all future telephone commissions for Tiffin restaurants,

proposing “to just make all calls .01 cents. That way it will make up for any calls you may have

been incorrectly charged in the past. . . .”

       65.     On or around August 2018, Grubhub started making recordings available to

restaurants but continued assessing commissions on phony telephone food orders.

       66.     Narula reviewed the available recordings of calls made to his restaurants via the

Grubhub-issued phone numbers. Those recordings revealed that Grubhub’s “algorithm” for

determining which calls are food orders is deeply flawed. For example, the following calls were

all made to Narula’s restaurants via the Grubhub-issued numbers, and each of the calls exceeded

45 seconds in length. Thus, according to Grubhub’s policy, they were all charged as food orders,

though―quite clearly―none of them were.

       August 20, 2018, 5:45pm:       Hi, um I just placed an order through Grubhub but I didn’t
                                      get a confirmation text or email but I just wanted to make
                                      sure it went through.

       August 21, 2018, 8:05pm:       Hi. I ordered a delivery to Manton Street like, an hour and
                                      twenty minutes ago, and it’s still not here.

       August 24, 2018, 8:15pm:       Hi. I’m ordering off of Grubhub and I was wondering if
                                      you guys had tofu. Do you carry tofu?




                                               16
            Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 17 of 27



       August 31, 2018, 11:20am:      Hi. Is this Tiffin? Okay, I just wanted to know what time
                                      you guys started – start to, um, do delivery.

       September 3, 2018, 3:55pm: Yeah, I have a question. You guys are delivering through
                                  Grubhub, right? On your menu, do you have any hummus?
                                  Do you make hummus there?

       September 9, 2018, 5:20pm: Hi. We’re . . . placing an order on Grubhub and wanted to
                                  know if the curries comes with rice or if that’s separate.

       September 12, 2018, 5:00pm: Yes, um, are you guys non-vedge and vedge? Do you have
                                   non-vedge as well? Okay, I just wanted to…See, I’m a
                                   vegetarian, so I wanted to make sure, you know, the
                                   cooking is okay. So do you guy – does the chef cook
                                   separately or use separate containers?

       67.      These recordings are fair representations of the types of calls that the restaurants

usually receive. In fact, diners primarily call the restaurants to check on the status of their

delivery orders or to ask questions about the menu. These recordings also showed that Grubhub

continued charging phony telephone commissions to Narula’s restaurants on the basis of

telephone calls that exceeded 45 seconds despite that they resulted in no food orders.

       68.      Given the primary placement of Grubhub’s restaurant pages with popular search

engines and the frequency with which diners place non-food-order calls, the amount of false food

order fees charged by Grubhub is likely substantial. Indeed, Narula estimates that 80% of the

telephone commissions that his restaurants were charged were not linked to an actual food order.

       E.       Other Restaurants’ Experiences With Grubhub And Charges For Sham
                Telephone Orders

       69.      Grubhub provides its services to over 80,000 restaurants across the country, and

imposes commissions for sham telephone orders on other restaurants as well.

       70.      For example, in 2016, an anonymous restaurateur in New York complained that

Grubhub “charge[s] us a minimum of $3 for any call under 30 seconds. If the call is longer, the

fee can be up to $7.” Tribeca Citizen, Why Restaurants Hate GrubHub Seamless, available at



                                                 17
           Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 18 of 27



https://tribecacitizen.com/2016/03/01/why-restaurants-hate-grubhub-seamless/ (last visited Dec.

31, 2018).

       71.     More recently, another New York restaurant owner voiced similar allegations,

complaining that “the site never show our real number to contact, and if someone called us from

their website, Grubhub will charge us 3$ for phone order no matter what that phone call is

about.” Medium, Why my restaurant stop doing delivery through Seamless/Grubhub/ Eat24,

available at https://medium.com/@mynguyen_66342/why-my-restaurant-stop-doing-delivery-

through-seamless-grubhub-eat24-47f3ab83c332 (last visited Dec. 31, 2018).

V.     CLASS ACTION ALLEGATIONS

       72.     Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring their claims

against Grubhub for breach of contract, conversion, and violations of the Illinois Consumer

Fraud and Deceptive Business Practices Act (the “Illinois Act”) on behalf of themselves and the

following “Class” defined as follows:

               All restaurants in the United States who were improperly charged
               by Grubhub for a telephone food order.

       73.     Grubhub, its officers and directors, as well as the judge to whom this case is

assigned are excluded from the Class.

       74.     The Class consists of millions of individuals, making joinder impractical, in

satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of the Class and the identities of the

individual members thereof are ascertainable through Grubhub’s records.

       75.     The claims of Plaintiffs are typical of the claims of the other Class members.

Plaintiffs’ claims and those of the Class members are based on the same legal theories and arise

from the same unlawful conduct, resulting in the same injury to Plaintiffs and the Class

members.



                                              18
         Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 19 of 27



       76.      The respective class has a well-defined community of interest. Grubhub has

acted, and failed to act, on grounds generally applicable to Plaintiffs and the Class members,

requiring the Court’s imposition of uniform relief to ensure compatible standards of conduct

toward the Class.

       77.      There are many questions of law and fact common to the claims of Plaintiffs and

of the other Class members, and those questions predominate over any questions that may affect

only individual Class members. Common questions of fact and law affecting members of the

Class that predominate over any individualized questions include, but are not limited to, the

following:

       a) Whether Grubhub breached its contracts with Plaintiffs and the other Class members

             by charging commissions for sham telephone orders that did not actually result in

             food and beverage orders;

       b) Whether Grubhub converted proceeds belonging to Plaintiffs and the other Class

             members when it withheld those funds as commissions for sham telephone orders that

             did not actually result in food and beverage orders;

       c) Whether Grubhub engaged in unconscionable, unfair, and/or deceptive acts or

             practices when it failed to disclose in its standard form contracts with Plaintiffs and

             the other Class members that Grubhub would create entirely new phone numbers that

             it would use to advertise on the Grubhub microsite and to track phone orders to the

             restaurants;

       d) Whether Grubhub engaged in unconscionable, unfair, and/or deceptive acts or

             practices when it misrepresented to Plaintiffs and the other Class members that

             commissions would only be charged on actual food and beverage orders;




                                                 19
  Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 20 of 27



e) Whether Grubhub engaged in unconscionable, unfair, and/or deceptive acts or

   practices when it failed to disclose in its standard form contract Grubhub’s

   “algorithm” for determining which phone calls generate actual food and beverage

   orders;

f) Whether Grubhub engaged in unconscionable, unfair, and/or deceptive acts or

   practices when it failed to disclose that Grubhub does not undertake any analysis to

   determine which telephone calls actually result in food and beverage orders before

   charging commissions for them;

g) Whether Grubhub engaged in unconscionable, unfair, and/or deceptive acts or

   practices when it purposefully disabled restaurants’ ability to listen to telephone

   recordings and whether by disabling these recordings Grubhub sought to intentionally

   conceal its illegal telephone ordering scheme;

h) Whether, in some instances, Grubhub engaged in unconscionable, unfair, and/or

   deceptive acts or practices when it misrepresented that commissions would only be

   charged for orders placed through GrubHub.com and failed to disclose that

   commissions would be charged for telephone orders as well;

i) Whether Grubhub’s conduct renders it liable for breach of contract, conversion, and

   violations of the Illinois Act;

j) Whether, as a result of Grubhub’s conduct, Plaintiffs and the other Class members

   have been injured, and, if so, the appropriate measure of damages to which they are

   entitled; and

k) Whether, as a result of Grubhub’s conduct, Plaintiffs and the other Class members are

   entitled to injunctive, equitable and/or other relief, and, if so, the nature of such relief.




                                          20
           Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 21 of 27



         78.    Absent the certification of a class, most of the Class members would find the cost

of litigating their claims to be prohibitive and would have no effective remedy. The class

treatment of common questions of law and fact is also superior to multiple individual actions or

piecemeal litigation in that it conserves the resources of the courts and the litigants and promotes

consistency and efficiency of adjudication.

         79.    Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(a) and (b)(3).

The aforementioned common questions of law and fact predominate over any questions affecting

individual Class members, and a class action is superior to other available methods for the fair

and efficient adjudication of the controversy.

         80.    Class certification is also appropriate pursuant to Fed. R. Civ. P. 23(a) and (b)(2),

because Grubhub has acted or refused to act on grounds generally applicable to the Class, so that

final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a

whole.

         81.    Plaintiffs will fairly and adequately represent and protect the interests of the

Class. Plaintiffs have retained counsel with substantial experience in prosecuting complex

commercial litigation and class actions. Plaintiffs and their counsel are committed to vigorously

prosecuting this action on behalf of the other Class members and have the financial resources to

do so. Neither Plaintiffs nor their counsel have any interests adverse to those of the other Class

members.

VI.      LEGAL CLAIMS

                             COUNT I – BREACH OF CONTRACT

         82.    Plaintiffs repeat and reallege each and every factual allegation set forth above, as

if fully set forth herein.




                                                 21
            Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 22 of 27



       83.      Plaintiffs and the other Class members entered into contracts with Grubhub to use

Grubhub’s platform and advertising services to increase takeout orders at their respective

restaurants.   Relevant here, Plaintiffs and the other Class members never agreed to pay a

commission or advertising fee for phone calls that did not result in an “order.” An “order” is the

“food and beverage subtotal, including delivery fee, placed through GrubHub.com to [the]

restaurant.”

       84.      Plaintiffs and the other Class members substantially performed their obligations

under their contracts with Grubhub.

       85.      Grubhub breached its agreement with Plaintiffs and the other Class members by

charging commissions for telephone orders that were not placed with Grubhub, but rather with

the restaurants themselves. Grubhub breached its agreement with Plaintiffs and the other Class

members by automatically charging commissions any time that a diner called the restaurants and

the call lasted 45 seconds or more, regardless of whether the caller ordered any food or beverage

from the restaurant.

       86.      Indeed, for Grubhub to charge any commission for telephone orders, regardless of

whether the phone calls generated food and beverage orders, is improper given that the

restaurants – not Grubhub— are taking and processing all telephone orders. Indeed, the contract

between Grubhub and Tiffin Elkins Park does not even reference telephone orders, and the

contract between Grubhub and Tiffin Mount Airy specifies that commissions on telephone orders

are only allowable when telephone orders are placed through Grubhub.com and result in

“orders.”

       87.      Plaintiffs and the other Class members have been injured as a direct and

proximate result of Grubhub’s illegal business practices and breach of its contracts. Indeed, as a




                                               22
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 23 of 27



result of Grubhub’s wrongful conduct as described herein, Plaintiffs and the other Class

members have suffered lost profits in the tens of millions of dollars over the past seven years.



                                  COUNT II – CONVERSION

        88.     Plaintiffs repeat and reallege each and every factual allegation set forth above, as

if fully set forth herein.

        89.     “For most orders, diners use a credit card to pay [Grubhub] for their meal when th

e order is placed.” 2018 Form 10-K, at 3. Grubhub “accumulates” these funds and remits the net

proceeds to the restaurants, subtracting Grubhub’s commissions and payment processing fees

charged by third parties like credit card companies. Id.

        90.     Because Grubhub does not actually process telephone orders, Grubhub does not

receive payment for those orders directly from diners.           Instead, Grubhub calculates the

commissions it believes it is entitled to for telephone orders and simply withholds those proceeds

when it remits the net proceeds to the restaurants each month.

        91.     Upon information and belief, Grubhub “accumulates” these funds in specific

accounts from which it remits the net proceeds to the restaurants.

        92.     Plaintiffs and the other Class members have the right to all funds Grubhub has

withheld as commissions for the sham telephone orders. Those funds belong to Plaintiffs and the

other Class members, and they have the right to immediately possess them.

        93.     By withholding funds as commissions for telephone calls that were not generated

by Grubhub or did not result in an actual food order, Grubhub has engaged in the unauthorized

and wrongful assumption of control, dominion, and/or ownership over the proceeds that belong

to Plaintiffs and the other Class members.




                                                 23
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 24 of 27



        94.     Moreover, demand would be futile because when Narula complained about the

scheme, Grubhub did not offer to refund all improperly assessed fees. Grubhub’s refusal to

address the wrongdoing coupled with its continued misconduct, demonstrate that demand on

behalf of the entire Class would be futile. Moreover, upon information and belief, Grubhub has

likely already used these improperly converted funds.

        95.     Plaintiffs and the other Class members have been injured as a direct and

proximate result of Grubhub’s wrongful assumption of ownership over funds that belong to

Plaintiffs and the other Class members by withholding such funds as commissions for sham

telephone orders. Grubhub’s withholding of any proceeds as commissions for any telephone

orders was unauthorized. As a result of Grubhub’s wrongful conduct as described herein,

Plaintiffs and the other Class members have suffered lost profits in the tens of millions of dollars

over the past seven years.

        COUNT III – VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
                     DECEPTIVE BUSINESS PRACTICES ACT

        96.     Plaintiffs repeat and reallege each and every factual allegation set forth above, as

if fully set forth herein.

        97.     Under the Illinois Act:

                Unfair methods of competition and unfair or deceptive acts or
                practices, including but not limited to the use or employment of
                any deception, fraud, false pretense, false promise,
                misrepresentation or the concealment, suppression or omission of
                any material fact, with intent that others rely upon the
                concealment, suppression or omission of such material fact, or the
                use or employment of any practice described in Section 2 . . . in the
                conduct of any trade or commerce are hereby declared unlawful
                whether any person has in fact been misled, deceived or damaged
                thereby.

                815 ILCS 505/2.




                                                 24
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 25 of 27



       98.     Grubhub engaged in unfair and deceptive acts and practices in at least the

following ways:

               a) Failing to disclose in its standard form contracts with restaurants that Grubhub

                   will create an entirely new phone number that it will use to advertise on the

                   Grubhub microsite and to track phone orders to the restaurant;

               b) Misrepresenting that commissions will only be charged on food and beverage

                   orders placed through Grubhub.com;

               c) Failing to disclose in its standard form contract Grubhub’s “algorithm” for

                   determining which phone calls generate actual food and beverage orders;

               d) Failing to disclose that Grubhub does not undertake any analysis to determine

                   which telephone calls actually result in food and beverage orders before

                   charging commissions for them;

               e) Misrepresenting that Grubhub takes orders by telephone when in reality all

                   phone calls are rerouted and placed by the restaurants themselves; and

               f) Concealing the telephone order sham by intentionally disabling the

                   restaurants’ ability to listen to these recordings.

       99.     Grubhub intended that Plaintiffs and the other Class members would rely upon

Grubhub’s deception and unfair acts and practices.

       100.    Moreover, Grubhub engaged in the aforementioned unfair and deceptive acts and

practices during the course of trade and commerce. Specifically, Grubhub engaged in deception

and unfair acts and practices when it advertised, offered for sale, sold, and distributed its

advertising and order-processing services to tens of thousands of restaurants all over the country

to increase takeout orders at their places of business.




                                                 25
          Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 26 of 27



       101.    Plaintiffs and the other Class members have been injured as a direct and

proximate result of Grubhub’s unfair and deceptive acts and practices. In fact, as a result of

Grubhub’s wrongful conduct as described herein, Plaintiffs and the other Class members have

suffered lost profits in the tens of millions of dollars over the past seven years.

VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully request that this Honorable Court enter judgment in their favor and against Grubhub

by:

       a) Certifying this action as a class action pursuant to Fed. R. Civ. P. 23; declaring that
          Plaintiffs are proper class representatives; and appointing Plaintiffs’ attorneys as class
          counsel;

       b) Granting permanent injunctive relief to prohibit Grubhub from continuing to engage
          in the unlawful acts, omissions, and practices described herein;

       c) Awarding Plaintiffs and the other Class members compensatory, consequential, and
          general damages in an amount to be determined at trial;

       d) Adjudging and decreeing that the unlawful acts, omissions, and practices described
          herein constitute breach of contract, conversion, and violations of the Illinois
          Consumer Fraud and Deceptive Business Practices Act;

       e) Awarding treble damages pursuant to the Illinois Consumer Fraud Act and Deceptive
          Business Practices Act;

       f) Ordering disgorgement and restitution of all earnings, profits, compensation, and
          benefits received by Grubhub as a results of its unlawful acts, omissions, and
          practices described herein;

       g) Awarding statutory, punitive, and exemplary damages to the fullest extent permitted
          by law;

       h) Awarding Plaintiffs and the other Class members the costs and disbursements of this
          action, along with reasonable attorneys’ fees and expenses, to the extent permitted by
          law;




                                                  26
Case 2:18-cv-05630-PD Document 1 Filed 12/31/18 Page 27 of 27
